internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi 4-plr-161419-01 date september re legend year year date date date date date date grantor grantor’s spouse trustee trust son son’s spouse daughter daughter’ spouse dollar_figurex year year year dear this is in response to your letter dated date requesting an extension of time under sec_301_9100-3 of the procedure and administration regulations to make an allocation of the generation-skipping_transfer gst tax exemption this letter responds to your request the facts and representations submitted are summarized as follows on date grantor and grantor’s spouse the grantors established an irrevocable_trust trust for the benefit of grantors’ children and their spouses and their descendants the asset transferred to trust was an insurance_policy insuring the joint lives of grantor and grantor’s spouse plr-161419-01 article one paragraph b provides that until the death of the survivor of the grantors the trustee may use and apply each trust year so much of the principal but not income of the trust estate as is necessary to pay any premiums due on any life_insurance policies comprising a part of the trust principal paragraph b further provides that trustee may also during any trust year pay to or use and apply for the benefit of grantors’ children and their respective spouses so much of the net_income and principal of the trust estate in equal or unequal amounts at any time as the trustee in the trustee’s discretion may deem necessary or appropriate for their respective maintenance health education and support taking into account however any income or principal otherwise reasonably available to them from other sources known to the trustee distributions made during grantors’ lives to son and son’s spouse and daughter and daughter’s spouse should be as closely equivalent as possible any trust income not used during any trust year is to be accumulated and added to principal article four paragraph a provides generally that with respect to each transfer prior to the death of the survivor of the grantors to the trust each of grantors’ then living children and their then respective spouses and their respective then living descendants on the date of any transfer have the right for a period of days following receipt of notice of the transfer to demand immediate distribution to himself or herself of a pro_rata portion of the transfer to the extent that the withdrawal right is not exercised before the expiration of the 30-day period the withdrawal right will lapse but only to the extent of the greater of the amounts specified in sec_2514 and of the internal_revenue_code reduced by the amounts of any lapses as to that beneficiary in previous calendar years article six paragraph a provides that upon the death of the survivor of the grantors the trustee will collect the insurance proceeds and administer and distribute the proceeds to trusts for the benefit of grantor’s descendants article six paragraph d provides that upon the termination of the trust any separate trust estate will terminate and upon such termination the balance of the trust estate will be distributed free of trust to the living person for whom the trust was established in year and year grantor made gifts of dollar_figurex to trust grantor and grantor’s spouse each filed form sec_709 united_states gift and generation-skipping_transfer_tax return on date under extension on the returns the parties consented to treat grantor’s gifts as having been made one-half by each under sec_2513 a cpa prepared the returns however with respect to the returns filed for both year and year the cpa erred in allocating grantor’s and grantor’s spouse’s gst tax exemptions consequently insufficient exemption was allocated to trust to maintain a zero inclusion_ratio under sec_2642 in updating their estate plan in year grantors’ attorney received copies of grantor’s year and year form sec_709 the attorney informed grantors that insufficient gst tax exemption had been allocated to trust such that the trust’s inclusion_ratio was greater than zero as noted above under the terms of trust with respect to gift transfers by grantor or grantor’s spouse during their joint lifetimes to trust their two children and each of their children’s spouses and each of the children’s descendant’s have a discretionary withdrawal right exercisable in writing by each delivered to the trustee of trust within days of such plr-161419-01 transfer you represent that during year and year there were six individuals in their capacity as beneficiaries who were eligible and had a discretionary right of withdrawal none of the six individuals exercised their right of withdrawal during year or year or any time thereafter sec_2601 imposes a tax on every generation-skipping_transfer gst a gst is defined under sec_2611 as a taxable_distribution a taxable_termination and a direct_skip sec_2602 provides that the amount of the tax is the taxable_amount multiplied by the applicable_rate sec_2641 defines applicable_rate as the product of the maximum_federal_estate_tax_rate and the inclusion_ratio with respect to the transfer under sec_2642 the inclusion_ratio with any property transferred in a generation- skipping transfer is generally defined as the excess of over the applicable_fraction the applicable_fraction as defined in sec_2642 is a fraction the numerator of which is the amount of gst_exemption under sec_2631 allocated to the trust or to property transferred in a direct_skip and the denominator is the value of the property transferred to the trust or involved in the direct_skip sec_2631 provides that for purposes of determining the inclusion_ratio every individual shall be allowed a gst_exemption of dollar_figure adjusted for inflation under sec_2631 which may be allocated by such individual or his executor to any property with respect to which such individual is the transferor sec_2631 provides that any allocation under sec_2631 once made shall be irrevocable sec_2632 provides that any allocation by an individual of his or her gst_exemption under sec_2631 may be made at any time on or before the date prescribed for filing the estate_tax_return for such individual’s estate determined with regard to extensions regardless of whether such a return is required to be filed sec_26_2632-1 of the generation-skipping_transfer_tax regulations provides that an allocation of gst_exemption to property transferred during the transferor’s lifetime other than in a direct_skip is made on form_709 sec_2652 provides that if under sec_2513 one-half of a gift is treated as made by the individual and one-half if treated as being made by the individual’s spouse then such gift shall be so treated for gst tax purposes sec_2642 provides that except as provided in sec_2642 if the allocation of the gst_exemption to any transfers of property is made on a gift_tax_return filed on or before the date prescribed by sec_6075 for such transfer or is deemed to be made under sec_2632 or c the value of such property for purposes of sec_2642 shall be its value as finally determined for purposes of chapter within the meaning of sec_2001 or in the case of an allocation deemed to have been made at the close of an estate_tax_inclusion_period its value at the time of the close of the estate_tax_inclusion_period and such allocation shall be effective on and after the date of such transfer or in the case of an allocation deemed to have been made plr-161419-01 at the close of an estate_tax_inclusion_period on and after the close of such estate_tax_inclusion_period sec_2642 provides generally that the secretary shall by regulation prescribe such circumstances and procedures under which extensions of time will be granted to make an allocation of gst_exemption described in sec_2642 or and an election under sec_2632 or c such regulations shall include procedures for requesting comparable relief with respect to transfers made before the date of the enactment of this paragraph sec_2642 provides that in determining whether to grant relief under this paragraph the secretary shall take into account all relevant circumstances including evidence of intent contained in the trust instrument or instrument of transfer and such other factors as the secretary deems relevant for purposes of determining whether to grant relief under this paragraph the time for making the allocation or election shall be treated as if not expressly prescribed by statute sec_301_9100-1 provides that the commissioner has discretion to grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election or a statutory election but not more that months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-3 provides standards used to determine whether to grant an extension of time to make an election whose due_date is prescribed by a regulation and not expressly provided by statute under sec_301_9100-1 a regulatory election includes an election whose due_date is prescribed by a notice published in the internal_revenue_bulletin notice_2001_50 2001_34_irb_189 provides that taxpayers may seek an extension of time to make an allocation described in sec_2642 or b or an election described in sec_2632 or c under the provisions of sec_301_9100-3 in accordance with sec_2642 and notice_2001_50 taxpayers may seek an extension of time to make an allocation described in sec_2642 or b or an election described in sec_2632 or c under the provisions of sec_301_9100-3 requests for relief under sec_301_9100-3 will be granted when the taxpayer provides the evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 provides that a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election based on the facts submitted and the representations made we conclude that the requirements of sec_301_9100-3 have been satisfied therefore grantor and grantor’s spouse are granted an extension of time of days from the date of this letter to make allocations of their available gst_exemption with respect to the transfers to trust on date and date the plr-161419-01 allocations will be effective as of date and date the dates of the transfers to trust in year and year and the gift_tax value of the transfers to trust will be used in determining the amount of gst_exemption to be allocated to trust the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as specifically ruled herein we express or imply no opinion on the federal tax consequences of the transaction under the cited provisions or under any other provisions of the code this rulings are directed only to the taxpayers requesting it sec_6110 provides that it may not be used or cited as precedent this election should be made on a supplemental form_709 united_states gift and generation-skipping_transfer_tax return and filed with the internal_revenue_service center cincinnati ohio a copy of this letter should be attached to the supplemental form_709 a copy is enclosed for this purpose sincerely heather c maloy associate chief_counsel passthroughs and special industries enclosures copy for sec_6110 purposes copy of this letter cc
